DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          GULDAL GEROLD,
                             Appellant,

                                    v.

                               JILL GLIST,
                                 Appellee.

                              No. 4D21-3474

                              [June 23, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sarah Shullman, Judge; L.T. Case No. 502021SC005094.

   Guldal Gerold, West Palm Beach, pro se.

   Sacha A. Boegem of Tobin & Reyes, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.